Title: James H. McCulloch to Thomas Jefferson, 30 June 1818
From: McCulloch, James H.
To: Jefferson, Thomas


          
            Sir
            Custom House Balto 
              June 30 1818
          
          Two letters recd from you  directed severally to Monsr Cathalan Marseilles & Debures freres Paris, were committed to the master of the Ship  Ea which cleared hence yesterday for Bordeaux, with directions to deliver them to Mr Strobel American consul there & recommend them to his particular attention.
          The uncertainity of better conveyances offering in any short time, induced me to make use of this; it would have encreased the pleasure of the service to have had more direct opportunities at command. Whatever it may please you to require here, will be attended to with the utmost satisfaction.
          
            I remain Sir very respectfully Your obliged frd & Servt
            Jas H McCulloch
          
         